SAUNDERS J.,
concurring in part and dissenting in part.
Defendants contends that a “procedure” is the same thing as an “adequate guard.” This is simply not the law. Failure to follow an established practice is negligence. Negligence is not a bar to compensation. I agree with the writing judge on this point.
I cannot agree that the workers’ compensation judge abused his discretion in finding that the claimant had overcome the presumption of intoxication. A great deal of evidence was presented. All of this evidence suggested that the claimant was not intoxicated. Where, then, is manifest error? From the finding of intoxication *894and subsequent failure to award benefits I respectfully dissent.